[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff husband was married to the defendant wife on May 13, 1989 in Westerly, Rhode Island.
The plaintiff has resided continuously in the State of Connecticut for at least one year up to the date of the filing of the complaint.
No children were born to the wife during the marriage.
The marriage has broken down irretrievably, there is no prospect of reconciliation, and a decree of dissolution may enter.
The Court has further considered all of the criteria in Connecticut General Statutes Sections 46b-81 and 46b-82 and further orders as follows:
(1) No alimony is awarded to either party.
(2) The refrigerator, woodstove and freezer shall become the property of the plaintiff husband.
(3) The wife shall have sole and exclusive ownership of the amethyst rock.
(4) Each of the parties shall be responsible for their own costs and attorney's fees and each shall pay their CT Page 10637 own liabilities as reflected on their respective financial affidavit.
MIHALAKOS, J.